Citation Nr: 0712473	
Decision Date: 04/27/07    Archive Date: 05/08/07

DOCKET NO.  05-02 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
duodenal ulcer.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
disability manifested by epigastric pain, other than duodenal 
ulcer. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


REMAND

The veteran served on active duty from July 26, 1974, to 
August 28, 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  The veteran's case was remanded to the 
RO for additional development in March 2006.  

In January 2005, the veteran filed a VA Form 9 wherein he 
appeared to request both a hearing before a Decision Review 
Officer (DRO) at the RO and a hearing before a member of the 
Board of Veterans' Appeals (BVA).  In February 2005, he 
clarified that he only wanted a DRO hearing.  Thereafter, in 
April 2005, he indicated, through his representative, that he 
no longer wanted a hearing before a DRO.  However, on the 
same day, his representative filed a new VA Form 9, wherein 
it was indicated that the veteran wanted a hearing before a 
member of the BVA at the RO.  In addition, approximately 10 
days later-after the case was transferred to the Board-the 
veteran's representative drew the Board's attention to the 
veteran's January 2005 request for a DRO hearing, thereby 
suggesting that the veteran might, in fact, like to have such 
a hearing.  

The March 2006 Board remand directed the RO to clarify 
whether the veteran still desired a DRO hearing and/or a 
hearing before a member of the Board.  In March 2006 the 
veteran again requested a DRO hearing at the RO.  An informal 
conference report dated in December 2006 includes a note 
wherein it was indicated that the veteran did not desire a 
hearing at that time.  It was noted that a VA examination was 
to be conducted and thereafter the veteran would decide if a 
hearing was necessary.  In a February 7, 2007, Report of 
Contact, the RO noted that the veteran indicated that he had 
no further evidence to submit and he requested his appeal be 
returned to the BVA.  The RO mailed the veteran a letter 
dated February 13, 2007, in which he was notified that his 
appeal was certified to the 


BVA and he was informed that he had ninety days to request a 
hearing before the Board.  In a statement dated in March 2007 
the veteran requested a hearing before the BVA at the St. 
Louis RO.  

Although there previously appeared to be some vacillation on 
the question of whether the veteran desired a hearing, 
because of the veteran's latest expression of a desire for a 
BVA hearing, and because this expression was made in a timely 
fashion, the Board must remand the veteran's case so that he 
and his representative can prepare.  Accordingly, the 
veteran's case is REMANDED for the following actions:

1.  Contact the veteran and clarify 
whether he wants the BVA hearing to 
be conducted by way of video 
conference with the Board or by way 
of an in-person hearing by a member 
of the Board sitting at the RO.  
Associated his response with the 
claims file.  

2.  Thereafter, schedule the 
requested hearing before a member of 
the Board.  Provide the veteran 
notice of the hearing, and give the 
veteran and his representative 
opportunity to prepare.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).

